DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art does not teach or suggest the claimed subject matter. For example, Applicant argues persuasively (remarks, p. 1-4) that Isemura (US 2005/0040584 A1) lacks the claimed feature of a control unit
wherein when the air volume is changed from a first air volume to a second air volume different from the first air volume by the user, the air volume setting unit maintains the air volume as the second air volume, irrespective of the information on the processing job acquired by the acquisition unit, until the air volume is changed from the second air volume to an air volume different from the second air volume by the user
in combination with the entire apparatus claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose  Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759